UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07695) Hennessy Mutual Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record. Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Medcath Corp. 7/26/2011 MDTH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the sale of substantially all of the assets of Issuer For Heart Hospital of NM to Lovelace HS For 3. Approve the sale of equity interests in Arkansas Heart Issuer For Hospital to AR-MED, LLC For 4. Advisory vote on compensation of named executives Issuer For 1 years 5. Advisory vote on frequency of votes on compensation. Issuer 1 year For 6. Advisory vote on compensation and other payments Issuer For to executive. For 7. Rat Deloitte & Touche Issuer For For 8. To approve adjournment proposal Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kemet Corp. 7/27/2011 KEM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of 2011 omnibus equity incentive plan Issuer For For 4. Approveal of amendment to redeuce the number of authorized Issuer For shs of common stock For 5. The approval of the second restated certificate of incorp. Issuer For For 6. Approval of compensation paid to named executives Issuer For 1 year 7. Frequency of votes on regarding compensation for executives Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt CPI Corporation 8/10/2011 CPY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of amend articles of incorp. Reduce number of Issuer For shs of common stock For 3. Rat KPMG Issuer For For 4. Approval of comp paid to executives Issuer For 1 year 5. Frequency of votes on executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Amerco - UHAL 8/25/2011 UHAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of vote for executive compensation. Issuer 1 year For 4. Appoint BDO USA, LLP Issuer For For 5. A proposal recd from stockholders to rat and affirm the shareholders For decisions and actions taken by the board with respect to Amerco and its subsidiaries for fiscal year en 3-31-2011 Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Medcath Corp. 9/22/2011 MDTH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approve: a) sale of all or substantially all of the remaining assets Issuer For of the ompany prior to filing cert of dissolution. B) The companys complete liquidation. For 2. Approve dissolution of the company and the plan of Issuer For dissolution pursuant to which the co. will be dissolved For 3. Approve advisory vote on certain comp. and other payments Issuer For to executives For 4. Approe the adjournment proposal Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ruby Tuesday, Inc. 10/5/2011 RT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve an amendment to the 2003 stock incentive plan Issuer For For 3. Approve executive compensation Issuer For 1 year 4. Recommend frequency of executive compensation votes Issuer 1 year For 5. Rat KPMG Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Medcath Corp 9/22/2011 MDTH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Sale of all or substantially all of the remaining assets Issuer For of the company For 2. Approve the dissolution of the company Issuer For For 3. Approve adivosry vote on certain comp and other Issuer For payments to executives For 4. Approve the adjournment prop Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tuesday Morning 11/9/2011 TUES Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2, Rat of Ernst & Young Issuer For For 3. Approval of companys executive compenstation Issuer For 1 year 4. Frequency of future votes on executive compensation Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Buckeye Tech 11/3/2011 BKI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve risk incentive compensation plan Issuer For For 4. Approve the compensation of executive officers Issuer For 1 year 5. Frequency of future votes on executive compensation Issuer 1 year Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Greenbrier Co. 1/6/2012 GBX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation of executive officers Issuer For 1 years 3. Frequency of vote on compensation of executive officers Issuer 1 year For 4. Rat KPMG Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pricesmart, Inc. 1/25/2012 PSMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For 3 years 3. Frequency of vote on executive compensations Issuer 3 year Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Quiksilver, Inc. 3/20/2012 ZQK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Centene Corp 4/24/2012 CNC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Advisory resol. To approve executive comp. Issuer For For 4 Adopt our 2012 stock incentive plan Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt H.B.Fuller Co. 4/12/2012 FUL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation of executive officers Issuer For For 3. Rat KPMG Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt NewMarket Corp 4/26/2012 NEU Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of PricewaterHouseCoopers Issuer For For 3. Approval of executive officers compensation Issuer For For 4. Aproval of amendment to Articles of Incorporation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sonic Automotive, Inc. 4/18/2012 SAH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive officers compensation Issuer For For 3. Approve 2012 formula restricted stock plan for non-empl. Directors Issuer For For 4. Approve 2012 stock incentive plan. Issuer For For 5. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tractors Supply Co. 5/3/2012 TSCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Say on pay Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Papa John's Intnl 4/26/2012 PZZA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of companys executive compenstation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Untied Rentals 4/27/2012 URI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Plan of merger with RSC Holdings and United Rentals Issuer For For 2. Issuance of shs of stock of URI to stkholders of RSC Issuer For For 3. Adjournment of special meeting of URI stockholders. Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Eastman Chemical 5/3/2012 EMN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Executive compensation Issuer For For 3. Approval of 2012 omnibus stock compensation plan Issuer For For 4. Rat PricewaterhouseCoopers Issuer For For 5. To eliminate certain supermajority skholder vote provisions Issuer For Against 6. To permit stockholders to act by written consent shareholder Against Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lithia Motors 4/27/2012 LAD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Vote to approve compensation for executive officers Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Domino's Pizza 4/25/2012 DPZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote on compensation for executive officers Issuer For against 3. Humane society of US prop relating to certain foods from shareholder against producers who use gestation crates For 4. Rat. Pricewaterhouse Coopers Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cambrex Corp. 4/26/2012 CBM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation for executive officers Issuer For For 3a/3b. Amend and restate certf. Of incorporation Issuer For For 4. Approval of executive cash incentive plan Issuer For For 5. Approval of equity incetive plan for non employee directors Issuer For For 6/ Rat BDO USA Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Mueller Industries 5/3/2012 MLI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pool Corporation 5/2/2012 POOL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Molina Healthcare 5/2/2012 MOH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Group 1 Automotive 5/8/2012 398905 109 GPI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For For 3. Rat Ernst & Young Issuer For Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Caribou Coffee Co. 5/9/2012 CBOU Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For 1 year 3. Frequency of vote for executive compensation Issuer 1 year For 4. Amended and restated 2005 equity incentive plan Issuer For For 5. Rat Ernst & Young Issuer For For 6. To consider other business Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Navigant Consulting 5/22/2012 NCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Declassify the board of directors Issuer For For 3. Approve 2012 long ter incentive plan Issuer For For 4. Approve annual incentive plann Issuer For For 5. Approve executive compensaton Issuer For For 6. Rat KPMG Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Foot Locker 5/16/2012 FL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg. public a/cing firm Issuer For For 3. Reapproval annual incentive compensation plan Issuer For For 4. Approval of executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Rostt Stores 5/16/2012 ROST Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensaton Issuer For For 3. Rat Deloitte & Touche Issuer For Against 4. Prop by the Sheet Metal Workers pension Fund shareholder Against Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt CVS Caremark Corp 5/10/2012 CVS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For For 4. Stockholder actions by written consent Issuer For Against 5. Political contributions and expenditures shareholder Against Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Macy's Incorp. 5/18/2012 M Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of executive compensation Issuer For For 4. Approve of executive compensation plan Issuer For Against 5. Raccon dog fur shareholder Against Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dollar General 6/1/2012 DG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve 2007 stock incentive plan Issuer For For 3. Approve 2007 annual incentive plan Issuer For For 4. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Susser Holdings 5/24/2012 SUSS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For For 3. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Standard Motor 5/17/2012 SMP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve of executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Neenah Paper 5/16/2012 NP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve vote on executive compensation Issuer For For 3. Rat Deloitte & Touche Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Primoris Services 5/4/2012 PRIM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Moss Adams Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Leapfrog Enterprises 6/5/2012 LF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve 2011 equity incentive plan. Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wellcare Health Plan 5/23/2012 WCG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For Against 4. Political contributions and expenditures report shareholder Against Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt American Vanguard 6/7/2012 AVD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat BDO USA Issuer For For 3. Approve executive compensation polices and procedures Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Netgear, Incorp. 6/6/2012 NTGR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCooper Issuer For For 3. Approving compensation of executive officers Issuer For For 4. Approve the amended 2006 l/t incentive plan Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The TJX Cos. 6/13/2012 TJX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pubic a/cing firm Issuer For For 3. Aproval of terms of executive perf. Goals Issuer For under cash incentive plans For 4. Approval of executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Metropolitan Health 6/12/2012 MDF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Grant Thornton Issuer For For 3. Approve on executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Genesco, Incorp. 6/27/2012 GCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Say on Pay Issuer For For 3. Rat ind reg public a/cing firm Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt United Rentals 6/8/2012 URI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Amendment to l/t incentive plan Issuer For For 3. Rat ind reg public a/cing firm Issuer For For 4. Approval of compensation for executive officers Issuer For Against 5. Exclusive forum bylaw shareholder Against Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Churchill Downs 6/14/2012 CHDN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approve the material terms of performance goals/max award payout Issuer For For 4. Approve the goals for the executive annual incentive plan Issuer For For 5. Approve amened 2007 omnibus tock incentive plan Issuer For For 6. Approve amend 2000 employee stock purchase plan Issuer For For 7. Approve amended articles of incorp Issuer For For 8. Approve executive compensation Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Oxford Industries 6/13/2012 OXM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve Ernst & Young Issuer For For 3. Approve compensation to named executive officers Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Men's Warehouse 6/13/2012 MW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation for executives Issuer For For 3. Rat Deloitte & Touche Issuer For For 4. To vote upon such other matters Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt DXP Enterprises 6/20/2012 DXPE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation of named executive Issuer For For 3. Approve amendment to the 2005 restricted stock plan Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Innerworkings, Inc. 6/20/2012 INWK Vote: MRV: n/a Proposed by Issuer or shareholder: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of amendment of 2006 stock incentive plan Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pier 1 Imports, Inc. 6/26/2012 PIR Vote: MRV: n/a Proposed by Issuer or shareholder: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve compensation named executive officers Issuer For For 3. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Voxx International 7/19/2012 918 29f 104 VOXX Vote: MRV: n/a Proposed by Issuer or shareholder: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Grant Thornton Issuer For For 3. Approve 2012 equity incentive plan Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Applied Industrial 10/25/2011 AIT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Say on pay Issuer For 1 year 3. Say on frequency ove votes for comp Issuer 1 year For 4. Apprval of 2011 l/t performance plan Issuer For For 5. Rat appointment of ind auditors Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Family Dollar St. 1/19/2012 FDO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adivosry Vote on executive Comp Issuer For For 3. Frequency of vote on executive comp Issuer For For 4. Rat Pricewaterhousecoopers Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Healthsprings, Inc. 1/12/2012 HS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Adopt/agree, plan merger by and among Cigna Issuer For For 2. Approve adjournment of special meeting Issuer For For 3. Approve certain comp to be paid to executives Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt New Jersery Res. 1/25/2012 NJR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approving the comp of named executive officers Issuer For For 3. Rat Deloitte & Touche Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Jabil Circuit, Inc. 1/26/2012 JBL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Vote on the frequency of vuture votes on comp. Issuer 1 year For 5. Transact such other business Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Genuine Parts Co. 4/23/2012 GPC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For For 3. Rat. Ernst & Young Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Teledyne Tech. 4/25/2012 TDY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of amended 2008 incentive award plan. Issuer For For 3. Rat Ernst & Young Issuer For For 4. Approval on executive compensation Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Centerpoint Energy 4/26/2012 CNP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Domino's Pizza 4/25/2012 DPZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote on compensation for executive officers Issuer For against 3. Humane society of US prop relating to certain foods from shareholder against producers who use gestation crates For 4. Rat. Pricewaterhouse Coopers Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Mueller Industries 5/3/2012 MLI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tesoro Corp 5/3/2012 TSO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote to approve executive compensation Issuer For For 3. Rat Ernst & Young Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt LKQ Corporation 5/7/2012 LKQX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3-4. Approval for amendments to the 1998 eq. incentive plan Issuer For For 5. Approval of executive compensation Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pinnacle West Cap. 5/16/2012 PNW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve 2012 l/t incentive plan Issuer For For 3. Approve executive compensation Issuer For For 4. Rat ind. Accountants Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Scana Corporation 5/3/2012 SCG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appointment of ind. Reg public a/c firm Issuer For Against 3. repeal of the classification of the BOD. shareholder against Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Alliant Energy 5/17/2012 LNT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of compensation for executives Issuer For For 3. Rat Deloitte & Touche Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dr. Pepper Snapple 5/17/2012 DPS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For For 4. Declassify board and provide annual election for directors Issuer For Against 5. Comprehensive recycling strategy for beveragecontainers shareholder Against Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt CMS Energy 5/18/2012 CMS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat ind. Reg public a/c ing firm Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nisource , Inc. 5/15/2012 NI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval executive compensation Issuer For For 4. Amendment to the employee stock purchase plan Issuer For Against 5. re cumulative voting shareholder Against Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt UIL Holdings Corp 5/15/2012 UIL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Approve compensation of executives Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ross Stores Co. 5/16/2012 ROST Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensaton Issuer For For 3. Rat Deloitte & Touche Issuer For Against 4. Prop by the Sheet Metal Workers pension Fund shareholder Against Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Westar Energy 5/17/2012 P21 865 010 WR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Rat Deloitte & Touche Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt World Fuel Serv. 6/8/2012 INT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For For 3. Rat PricewaterhouseCoopers Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt HSN, Incorp 5/18/2012 INT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Petsmart, Incorp. 6/13/2012 PETM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve 2012 employee stock purchase plan Issuer For For 4. Approve executive compensation Issuer For Hennessy Focus 30 Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Genesco, Incorp. 6/27/2012 GCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Say on Pay Issuer For For 3. Rat ind reg public a/cing firm Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt H.J. Heinz Co. 8/30/2011 HNZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent reg. publ accounting firm Issuer For For 3. Advisory vote on executive comp program Issuer For 1 year 4. Frequency of future votes on exe. Compensation Issuer 1 year Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Conagra Foods 9/23/2011 CAG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of independent auditor Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of votes on executive compensation Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Mills 9/26/2011 GIS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the 2011 Stock comp plan. Issuer For For 3. Approve the 2011 comp plan for ono-employee Dir. Issuer For For 4. Cast an adivsory vote on Executive comp Issuer For 1 year 5. Frequency of the vote on executive comp. Issuer 1 year for 6. Rat KPMG Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Diageo PLC 10/19/2011 DEO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Report and accounts 2011 Issuer For For 2. Director remuneration report 2011 Issuer For For 3. Declaration of final dividend Issuer For For 4. Directors Issuer For For 5. Re appointment of auditor Issuer For For 6. Remuneration of auditor Issuer For For 7. Authority to allot shs Issuer For For 8. Disapplication of pre emption rights Issuer For For 9. Authority to purchase own ordinary shs. Issuer For For 10. Authority to m ake political donations and/or to Issuer For incur political expenditure in the EU. For 11. Redeuced notice of a gneral meeting other than Issuer For an annual general meeting Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Automatic Data 11/8/2011 ADP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Vote on executive compensation Issuer For 1 year 4. Frequency of future votes on exe. Comp Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sysco Corp. 11/16/2011 SYY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1 Directors Issuer For For 2. Approve compensation for executive officers Issuer For 1 year 3. Frequency of future votes on executive comp. Issuer 1 year For 4. Approve a staggered declassification of board Issuer For of directors over a 3 year period beginning with the election of the class II directors For 5. Rat Ernst & Young Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Campbell Soup 11/17/2011 CPB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Of the ind reg public accounting firm. Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of future votes on executive comp. Issuer 1 year Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt KT Corporation 3/16/2012 KT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Election of President Issuer For For 2. Approval of balalnce sheet and other fincls. Issuer For For 3 Amendment of articles of incorporation Issuer For For 4. Directors Issuer For For 5. Election of member of audit committee Issuer For For 6. Approval of limit on remuneration of directors Issuer For for 7. Approval of employment of contract for the mgmnt Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Eli Lilly Co. 4/16/2012 LLY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve comp paid to executive officers Issuer For For 4 & 5. Approve amendments to the Articles of Incorp. Issuer For Against 6. Prop req company establish a maj vote committee shareholder Against Against 7. Prop on transparency in animal research shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kellogg Comp. 4/20/2012 K Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory resolutio to approve executive comp. Issuer For For 3. Rat Pricewaterhousecoopers Issuer For Against 4. Repeal classified board shareholder Against Against 5. To adopt simple majority vote. shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Carnival Corp 4/11/2012 CCL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Authorize remuneration of the indauditors Issuer For For 4. To rec the UK a/cs and reports of the directors and auditors for year end November 2011 Issuer For For 5. To approve fiscal compensation named exe. Issuer For For 6. To approve remuneration report for year end Issuer For For 7. To approve new allotment of new shares Issuer For For 8. To approve disapplication of pre-emption rights relation to allotment of new shares Issuer For For 9. To approve buy back of ordinary shs Issuer For Against 10. To consider a sharehold proposal shareholder Against Against 11, Vote such other business shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Banco Santander 3/30/2012 STD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Resolution 1a and 1b Issuer For For 2. Resolution 2 Issuer For For 3. Resolution 3a to 3f Issuer For For 4. Resolution 4 Issuer For For 5. Resolution 5a and 5b Issuer For For 6. Resolution 6a and 6b Issuer For For 7. Resolution 7 Issuer For For 8. Resolution 8 Issuer For For 9. Resolution 9a through 9d Issuer For For 10. Resolution 10a through 10c Issuer For For 11. Resolution 11a through 11c Issuer For For 12. Resolution 12 Issuer For For 13. Resolution 13 Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/26/2012 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KMPG Issuer For For 3. Advisory approval of executive compensation Issuer For Against 4. Re publication of political contribution Shareholder Against Against 5. Re actions by written consent Shareholder Against Against 6. Re special shareholder meetings Shareholder Against Against 7. Re advisory vote on director pay Shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt A T & T Incorp. 4/27/2012 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of independent auditors Issuer For For 3. Advisory approval of executive compensation Issuer For For 4. Amend Certificate of incorporation Issuer For Against 5. Political contirbutions report Shareholder Against Against 6. Limit wireless network manangement Shareholder Against Against 7. Independent Board Chairman Shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lockheed Martin 4/26/2012 LMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Youngs Issuer For For 3. Approve compensation for executive officers Issuer For Against 4. Adopt a policy that requires the Board chariman Shareholder Against to be independent director Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt British Pet. 4/12/2012 BP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Re-appoint Ernst & Young Issuer For For 3. Give limited authority for purchase of its own Issuer For shares by the company For 4. To give limited authority to allot shs up to a specified Issuer For amount For 5. To give authority to allot a lmited number of shs for Issuer For case free of pre-emption rights For 6. To authorize the claling of general meetings by notice Issuer For of at least 14 clear days. Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Johnson & Johnson 4/26/2012 JNJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote to approve executive comp. Issuer For For 3. Approval of companys 2012 l/t incentive plan Issuer For For 4. Rat PricewaterhouseCoopers Issuer For Against 5. Prop on ind. Board chairman shareholder Against Against 6. On binding vote on political contributions shareholder Against Against 7. On adopting non-animal methods for training shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Abbott Labs. 4/27/2012 ABT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Say on pay Issuer For Against 4. Transparency in animal research shareholder against Against 5. lobbying disclosure shareholder against Against 6. independent board chair shareholder against Against 7. Tax gross-ups shareholder against Against 8. equity retention and hedging shareholder against Against 9. incentive compensation shareholder against Against 10. Ban accelerated vesting of awards upon a chge in shareholder against control Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Electric 4/25/2012 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/ting firm Issuer For For 3. Approval of amendment to GE 2007 l/t incentive plan Issuer For For 4. Approval of material terms of senior officer perf. Goals Issuer For Against 5. Cumulative voting shareholder Against Against 6. Nuclear activities shareholder Against Against 7. Independent Bard Chariman shareholder Against Against 8. Shareowner action b written consent shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Glaxosmithkline 5/3/2012 GSK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Determine remuneration of auditors Issuer For For 3. To authorise company/subs. To make donations to Issuer For political org. and incur political expenditure For 4. Disappy pre-emption rights Issuer For For 5. Autjhorise the co. to purchase its own share Issuer For For 6. Authorise exemption from statement of name of Issuer For senior statutory auditor For 7. Authorise redeuced notice of a general meeting other Issuer For than an AGM. For 8. Renew the GSK sharesave plan Issuer For For 9. Renew the GSK sharereward plan Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt BCE Incorp. 5/3/2012 BCE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appoint Deloitte & Touche Issuer For For 3. That the shareholders accept the approach to Issuer For executive compensation Against 4. Stock options and performance of executive officers shareholder Against Against 5. Performance-based compensation disclosure shareholder Against Against 6. Fees of compensation adivsors disclosuer shareholder Against Against 7. Risk management committee shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nucor Corp. 5/10/2012 NUE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhousecoopers Issuer For Against 3. Prop re majority vote shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt E.I. Du Pont 4/25/2012 DD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg publicv accounting firm Issuer For For 3. Approve executive compensation Issuer For Against 4. On independent chair shareholder against Against 5. On executive compensation report shareholder against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Bristol-Myers Sq. 5/1/2012 BMY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public accounting firm Issuer For For 3. Approve compensation of executive officers Issuer For For 4. Approval of stock award and incentive plan Issuer For against 5. Cumulative voting shareholder against against 6. Transparency in animal research shareholder against against 7. Action by written consent shareholder against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sun Life Fincl. 5/10/2012 SLF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Amended and restated by-law no. 1 Issuer For For 4. Vote on executive compensation Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Reynolds Amer. 5/3/2012 RAI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Aprove compensation of executives Issuer For For 3. Implement majority voting in uncontested director elect. Issuer For For 4. Rat KPMG Issuer For against 5. Creation of an ethics committee to review mkt activities shareholder against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Imberly Clark Corp 5/3/2012 KMB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat auditors Issuer For For 3. vote to approve executive compensation Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Verizon Comm. 5/3/2012 VZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. pubic a/c firm Issuer For For 3. Vote to approve executive compensation Issuer For Against 4. Disclosure of prior government service shareholder against Against 5. Dislcosure of lobbying acitivities shareholder against Against 6. Vesting of performance stock units shareholder against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Southern Copper 4/26/2012 SCCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Galaz, Yamazaki, Ruiz Urquiza, S.C. Issuer For For 3. Vote for executive compensation Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Encana Corp. 4/23/2012 ECA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For for 2. Rat. PricewaterhouseCoopers Issuer For For 3. Vote approving executive compensation Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt HSBC Holding 5/25/2012 HBC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1.-3. Directors Issuer For For 4. Reappoint auditor Issuer For For 5. To authorise the directors to allot shs Issuer For For 6. To disapply pre-emption rights Issuer For For 7. To authorise purchase own ordinary shares Issuer For For 8. To authorise the directors to offer a scrip div. alternative Issuer For For 9. To approve general meeting Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pepsico, Inc. 5/2/2012 PEP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of executive compensation Issuer For For 4. Approval of perf. Measures under 2007 l/t incentive plan Issuer For For 5. Lobbying practices report Issuer For For 6. Formation of risk oversight committee Issuer For For 7. Chairman of the board shall be an ind. Director. Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Mattel, Incorp. 5/10/2012 MAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve named executive officer compensation. Issuer For For 3. Approval incentive plan and terms of performance goals Issuer For For 4. Rat. Pricewaterhousecoopers Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt TotalS.A. 5/11/2011 TOT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of financial statements Issuer For For 2. Approval of consolidates financial statements Issuer For For 3. Allocation of earnings, declaration of div. Issuer For For 4. Authorization for BOD to trade in shs of co. Issuer For For 5 - 11. Directors Issuer For For 12. Commitments under Article L 225-42-1 of FCC Issuer For For 13 - 18. Various delegations of authorities granted to board Issuer For For 19. Authorization for board to reduce capital by cancelling Issuer For shares. For A. Compare compensation for executive directors Issuer For For B. Establishment of a oyalty div. for shs. Reg. for 2 years Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Arcelormittal 5/8/2012 MT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of consolidated financial statements Issuer For For 2. Approv of annual accounts for financial year 2011 Issuer For For 3. Allocation of results, div. and comp for BOD Issuer For For 4. Approval of remuneration for BOD Issuer For For 5. Discharge of the directors Issuer For For 6 - 8. Directors Issuer For For 9. Appointment of an independent auditor Issuer For For 10. Approval of grants under the restricted shs unit plan Issuer For For 11. Approval of grants under the perf. Shs unit plan Issuer For For E1. Decision to increase the share capital of co. Issuer For For E2. Decision to amend articles 6,7,13,14 Issuer For For E3. Decision to amend article 14.1 of the articles of assoc. Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Centurylink, Inc. 5/23/2012 CTL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve charter to declassify the board Issuer For For 2. Approve charter to increase authorized shares. Issuer For For 3. Rat KPMG Issuer For For 4. Vote on executive compensation Issuer For Against 5. Bonus deferrals shareholder Against Against 6. Performance based restricted stock shareholder Against Against 7. Political Contributions reports shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Avon Products 5/3/2012 AVP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote to approve executive compensation Issuer For For 3. Rat ind reg public a/c firm Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt International Paper 5/7/2012 IP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For Against 4. actions by written consent shareholder against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Philip Morris 5/9/2012 PM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind autitors Issuer For For 3. Approve executive compensation Issuer For For 4. Approval of 2012 performance plan Issuer For Against 5. Independent board chair shareholder against Against 6. Create ind. Ethics committee shareholder against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Altria Group 5/17/2012 MO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat.Ind. Reg. pub. Accounting firm Issuer For For 3. Approve compensation for executives Issuer For Against 4. Disclosure of lobbying policies and practices Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Transocean Ltd 5/18/2012 H88 17H 100 RIG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of 2011 annual report issuer For For 2. Appropriation of available earnings for fiscal year 2011 issuer For For 3. Directors issuer For For 4. Appt. Ernst & Young issuer For For 5.Vote on executive compensation issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Northrop Gruman 5/16/2012 NOC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director issuer For For 2. Approve executive compensation issuer For For 3. Rat Deloitte & Touche issuer For For 4. To eliminate provision requireing shhldrs to approve issuer For certain actions For 5. To provide additional rights for shldr action by written issuer For consent subject to various provisions. Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Waste Management 5/10/2012 WM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For For 4. Amend employee stok purchase plan to increase shs Issuer For Against 5. Prop relating to stock retention shareholder against Against 6. to amend by-lawsto call special stkholder meetings shareholder against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Conocophillips 5/9/2012 WM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Against 4. Company environmental policy shareholders against Against 5. Accident risk mitigation shareholders against Against 6. report on grassroots lobbying expenditures shareholders against Against 7. Greenhouse gas reduction targets shareholders against Against 8. Gender expression non-dsicrimation shareholders against Against 9. Other matters shareholders against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Merck & Co. Inc. 5/22/2012 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Action by written consent shareholder Against Against 5. Special shareholder meetings shareholder Against Against 6. Report on charitable and poitical contribtuions shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp 5/30/2012 CVS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Exclusive forum provisions shareholder Against Against 5. Independent chairman shareholder Against Against 6. Lobbying disclosure shareholder Against Against 7. Country selection guidelines shareholder Against Against 8. Hydraulic fracturing shareholder Against Against 9. Accident risk oversight shareholder Against 10. Special meetings shareholder Against 11. Independent Director w/environamental expertise shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Republic Services 5/17/2012 RSG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensaton Issuer For For 3. Rat Ernst & Young Issuer For Against 4. Payments upon death of a senior executive shareholder Against Against 5. Political contributions shareholder Against Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Royal Dutch Shell 5/22/2012 RDS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Adoption of annual report & Accounts Issuer For For 2. Approval of remuneration report Issuer For For 3 - 4 Directors Issuer For For 5. Re appoint auditors Issuer For For 6. Remuneration of auditors Issuer For For 7. Authority to allot shares Issuer For For 8. Disapplication of pre emption rights Issuer For For 9. Authority to purchase own shares Issuer For For 10. Authority for certain donations and expenditure Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Transocean Ltd. 5/18/2012 H88 17H 100 RIG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Approval of all fincl statements, annual reports 2011 Issuer For For 2. Appropriatoin of available earning for 2011 Issuer For For 3. Directors Issuer For For 4. Appointment of Ernst & Young Issuer For For 5. Advisory vote on executive compensation Issuer For Hennessy Cornerstone Value Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Raytheon Co. 5/31/2012 RTN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For For 3. Rat of independent auditors Issuer For Against 4. Executive stock retention shareholder Against Against 5. Supplemental executive retirement plans shareholder Against Against 6. Action by written consent shareholder Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Mutual Funds, Inc. By (Signature and Title)* /s/Neil J. Hennessy Neil J. Hennessy Principal Executive Officer Date 7/31/12
